EXHIBIT 99.1 Don M. Jackson, PhD 430 Banning Creek Road Prescott, Arizona 86303 10/26/2010 Dr. Kiril Pandelisev c/o Crystal Research Corporation 4211 East Elwood Street Phoenix, Arizona 85040 Kiril, For a number of personal reasons, I find that it is not possible for me to properly support the corporate efforts of CRC at a very crucial period of time. These reasons involve personal health, financial and family issues that I must turn my attention to. Perhaps one or more of the other directors of the company are in a position to step up and give the company the support it needs. Therefore, I must tender my resignation as an officer and director of Crystal Research Corporation, effective immediately. With kindest regards, /s/ Don Jackson Don Jackson
